 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:18-cv-3079 JAM DB
12                      Plaintiff,
13           v.                                         ORDER
14    APPROXIMATELY $110,000.00 IN U.S.
      CURRENCY,
15

16                      Defendant.
17

18          Plaintiff commenced this asset forfeiture action on November 28, 2018. The matter was

19   referred to the undersigned in accordance with Local Rule 302(c)(3) and 28 U.S.C. § 636(b)(1).

20   On February 7, 2019, claimant David Leung, proceeding through counsel, filed a request for an

21   ancillary hearing. (ECF No. 6.)

22          Good cause appearing, IT IS ORDERED that:

23          1. A Status (Pretrial Scheduling) Conference is set for Friday, March 22, 2019, at 10:00

24   a.m. at the United States District Court, 501 I Street, Sacramento, California, in Courtroom No.

25   27 before the undersigned;

26          2. All parties are required to appear at the Status Conference, either by counsel or, if

27   proceeding in propria persona, on his or her own behalf. Any party may appear at the status

28   conference telephonically if the party pre-arranges such appearance by contacting Pete Buzo, the
                                                       1
 1   courtroom deputy of the undersigned magistrate judge, at (916) 930-4128, no later than 48 hours

 2   before the Status (Pretrial Scheduling) Conference; a party may not appear telephonically over a

 3   cellphone.

 4           3. Plaintiff shall file and serve a status report on or before March 8, 2019, and claimant

 5   shall file and serve a status report on or before March 15, 2019. Each party’s status report shall

 6   address all of the following matters:

 7                   a.       Anticipated motions and the scheduling thereof;

 8                   b.       Anticipated discovery and the scheduling thereof, including
                              disclosure of expert witnesses;
 9
                     c.       Future proceedings, including the setting of appropriate cut-off
10                            dates for discovery and for law and motion, and the scheduling of a
                              final pretrial conference and trial;
11
                     d.       Whether the case is related to any other case, including matters in
12                            bankruptcy;
13                   e.       Whether the parties will stipulate to the magistrate judge assigned
                              to this matter acting as settlement judge, waiving any
14                            disqualification by virtue of her so acting, or whether they prefer to
                              have a Settlement Conference before another magistrate judge;
15
                     f.       Whether the parties intend to consent to proceed before a United
16                            States Magistrate Judge; and
17                   g.       Any other matters that may aid in the just and expeditious
                              disposition of this action.
18

19           4. The parties are cautioned that failure to file a status report or failure to appear at the

20   status conference may result in an order imposing an appropriate sanction. See Local Rules 110
21   and 183.

22
     Dated: February 11, 2019
23

24

25

26
     DLB:6
27   DB\orders\orders.civil\USv$110,000.3079.ossc

28
                                                          2
